DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 16/201,747 filed on 11/27/2018 have been examined.
The amendment filed on 03/12/2021 has been entered and fully considered.
Claims 1, 11, and 18-19 have been amended.
Claims 1-20 are pending in Instant Application.

Response to Arguments
In regards to the claim objections: Applicant’s amendments and arguments with respect to claim 19 has been fully considered and are persuasive. The previous claim objections to claim 19 has been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The closest prior art of record is Friend et al. [USPGPub 2016/0311465], hereinafter referred to as Friend and Elhoushi [USPGPub 2019/0170521], hereinafter referred to as Elhoushi.
Eisele and Ishii disclose a 
As per claims 1 and 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious the route comprises the straight portion between the straight-distance threshold point and the target position; and displaying, on a display unit to an operator of the work machine, a path based on the route, an indicator representative of a lateral offset of the work machine to the target location and the straight-distance threshold point; and maneuvering, by the operator, the work machine along the path displayed on the display unit, wherein when the actual location of the work machine is within the straight-distance threshold, and the work machine is laterally offset to the target location or the actual orientation of the work machine differs from the target orientation, maneuvering the work machine outside the straight-distance threshold and determining a new route.
As per claim 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious display an indicator representative of a lateral offset of the work machine to the target position and; display the straight-distance threshold point, wherein the straight-distance threshold corresponds to a distance from the target location at which maneuvering the work machine to change the actual orientation of the work machine is restricted.
Claims 2-10 depend from claim 1, claims 12-18 depend from claim 11, and claim 20 depends from claim 19 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662